                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

CAMERON TOMMY BEARD,                        )
                                            )
             Plaintiff,                     )
                                            )
v.                                          )     No.:   3:21-CV-52-TAV-DCP
                                            )
ANDERSON COUNTY,                            )
CAPTAIN VOWELL, and                         )
CORPORAL MORRIS,                            )
                                            )
             Defendants.                    )


                                JUDGMENT ORDER

      For the reasons expressed in the memorandum opinion and order filed this day, it is

ORDERED and ADJUDGED that this prisoner’s pro se civil rights action, filed under

42 U.S.C. § 1983, is DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A.

      Because the Court CERTIFIED in its memorandum opinion and order that any

appeal taken from this decision would not be taken in good faith, Plaintiff is DENIED

leave to proceed in forma pauperis on any subsequent appeal. See 28 U.S.C. § 1915(a)(3);

Fed. R. App. P. 24. The Clerk is DIRECTED to close this case.

      ENTER:


                                 s/ Thomas A. Varlan
                                 UNITED STATES DISTRICT JUDGE


 ENTERED AS A JUDGMENT

      s/ John L. Medearis
      CLERK OF COURT



Case 3:21-cv-00052-TAV-DCP Document 6 Filed 03/16/21 Page 1 of 1 PageID #: 24
